DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on June 3, 2021 in which claims 1-20 are pending in the application.

Response to Arguments
3.	Applicant's arguments filed  on 6/3/2021 have been fully considered but they are not persuasive.
Regarding claims amended 1, 10 and 19, the Applicant argues that Kiefer does not disclose a predetermined level of severity that is associated with the at least one warning.
The examiner disagrees. Kiefer does disclose a predetermined level of severity that is associated with the at least one warning  [0056]  discloses “….time between active periods and inactive periods may be decreased to indicate more urgent alerts, such as the difference between near-field imminent crash alerts and far-field advisory events that may occur beyond the driver's line of sight. Distinction between urgent and non-urgent alerts may be communicated by varying the haptic feedback to the driver”. [0057] “… Examples of exemplary alert patterns are provided below. A haptic alert for a Lane Departure Warning (LDW) event is indicated by three pulses commanded with active periods of 80 ms and inactive periods of 120 ms. A Rear Cross Traffic Alert (RCTA) [0032] “…the pattern determination unit 138 determines the alert patterns by retrieving the predefined alert settings and/or the user defined alert settings from the alert setting database based on the collision condition.”
Regarding amended claims 3 and 12, the Applicant argues that Kiefer does not disclose determining a baseline severity level that corresponds to a particular type of driving safety or particular type of vehicle maintenance warning based on querying of a severity lookup table that is stored upon a storage unit.
The Examiner disagrees. Kiefer does disclose determining a baseline severity level (see [0057] that corresponds to a particular type of driving safety (lane keeping, lane departure side blind spot, detection of pedestrian [0027]), and in [0057] “Examples of exemplary alert patterns are provided below. A haptic alert for a Lane Departure Warning (LDW) event is indicated by three pulses commanded with active periods of 80 
or  particular type of vehicle maintenance warning  (alternative language or is used here, the Examiner gives the term its broadest reasonable interpretation and consider that the particular condition is satisfied if one of the limitations is met)
based on querying of a severity lookup table that is stored upon a storage unit (see [0057] wherein severity lookup table corresponds to the database in [0030], [0032]).

Regarding amended claims 4 and 13, the Applicant argues that Kiefer does not disclose adjusting the baseline severity level to a real-time severity level based on a particular degree of impact.


(see at least [0056], [0038], [0026]).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiefer et al. (US 2013/0341977 A1).
 	In regard to claim 1, Kiefer et al. discloses a computer-implemented method for providing haptic alerts within a vehicle (see at least [0004]), comprising:
receiving vehicle data associated with at least one vehicle warning that is  (see at least [0027]); 
  	determining a severity associated with the at least one vehicle warning that is based on a predetermined level of severity that is associated with the at least one
warning (see at least [0056], [0057], [0032]);
  	determining a duration associated with the at least one vehicle warning (see at least [0051], [0053]-[0057]); 
 	determining at least one haptic alert that corresponds to the severity and duration of the at least one vehicle warning (see at least [0032], [0033], [0056], [0057]); and
(see at least [0033], [0041], [0045], [0046], [0051]-[0057]).

 	In regard to claim 2, Kiefer et al. discloses wherein the at least one vehicle warning includes at least: a driving safety warning that pertains to driving conditions or probable driving conditions that are associated with a safe operation of the vehicle and a vehicle maintenance warning that pertains to maintenance or repair of mechanical components, electronic components, portions, or parts of the vehicle (see at least [0056], [0057]).

 	In regard to claim 3, Kiefer et al. discloses wherein determining the severity associated with the at least one vehicle warning includes determining a baseline severity level associated with the at least one vehicle warning based on querying of a severity lookup table that is stored upon a storage unit, wherein the baseline severity level corresponds to a particular type of driving safety warning or particular type of vehicle maintenance warning (see at least [0057], [0027], [0056]).

 	In regard to claim 4, Kiefer et al. discloses wherein determining the severity associated with the at least one vehicle warning includes analyzing the at least one vehicle warning and adjusting the baseline severity level to a real-time severity level based on a particular degree of impact with respect to the safe operation of the vehicle (see at least [0056], [0038], [0026], [0057]).

 	In regard to claim 5, Kiefer et al. discloses wherein determining the duration associated with the at least one vehicle warning includes determining a timeframe that the at least one vehicle warning persists (see at least [0056], [0057]).

 	In regard to claim 6, Kiefer et al. discloses wherein determining the at least one haptic alert includes determining at least one intensity level associated with the severity and duration of the at least one vehicle warning, wherein the at least one intensity level pertains to a level of intensity of vibratory feedback of the at least one haptic alert (see at least [0056], [0057]).

 	In regard to claim 7, Kiefer et al. discloses wherein determining the at least one haptic alert includes determining at least one frequency level associated with the severity and duration of the at least one vehicle warning, wherein the at least one frequency level pertains to a frequency of vibratory feedback of the at least one haptic alert (see at least [0056], [0057]).

 	In regard to claim 8, Kiefer et al. discloses wherein determining the at least one haptic alert includes determining at least one durational timeframe associated with the severity and duration of the at least one vehicle warning, wherein the at least one durational timeframe pertains to a duration of time of vibratory feedback of the at least one haptic alert (see at least [0056], [0057]).

 	In regard to claim 9, Kiefer et al. discloses wherein controlling the at least one vibrational actuator includes controlling at least one vibrational actuator to provide the at least one vibratory feedback based on the at least one intensity level, the at least one frequency level, and the at least one duration of time of vibratory feedback (see at least [0056], [0057]).

As to claims 10-20, they are system claims and process claims that recite substantially the same limitations as the corresponding method claims 1-9.   As such, claims 10-20 are rejected for substantially the same reasons given for the corresponding claims 1-9 above and are incorporated herein.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661